                    UNITED STATES BANKRUPTCY COURT
                      DISTRICT OF MASSACHUSETTS
                           EASTERN DIVISION

                                   )
In re Zanub Raza,                  )      Case No. 17-14818
     Debtor                        )      Chapter 7
___________________________________)
                                   )
Roman Beylin,                      )
     Plaintiff,                    )
                                   )
     v.                            )      A.P. No. 18-01040
                                   )
Zanub Raza,                        )
     Defendant                     )
___________________________________)

  MOTION TO CONTINUE TRIAL, EVIDENTIARY HEARING, AND RELATED
                              DEADLINES
                 (Request for Expedited Determination)

    COMES NOW Zanub Raza, the Defendant in the above-captioned

matter, and pursuant to MLBR 5071-1 respectfully moves this

Honorable Court to continue the trial, the evidentiary portion

of [92] Defendant’s Motion for Summary Judgment (request for

sanctions), and related deadlines set out in [230] Supplemental

Order, for approximately 120 days to such date and time as may

be convenient for the parties and the Court.    Expedited

determination is requested pursuant to MLBR 9013-1(g)(1)(B), as

the first of the affected deadlines is less than two weeks away.

     In support thereof, the Defendant states as follows:

                         PROCEDURAL HISTORY

1. This adversary proceeding was commenced by the Plaintiff on

   April 4, 2018.
2. On August 1, 2018, the Plaintiff filed a [14] Motion for

   Summary Judgment.    The Motion was heard on September 18,

   2018, and denied on October 19, 2018.

3. On November 13, 2018, this Court allowed the Defendant’s [47]

   Motion for a 5-month extension of deadlines to allow for a

   forensic examination of evidence and for depositions to take

   place.

4. On February 15, 2019, this Court allowed the parties’ [66]

   Joint Motion to extend expert discovery.

5. On April 25, 2019, this Court allowed [84] Defendant’s

   Assented Motion to further extend expert discovery by three

   weeks.

6. On June 25, 2019, the Defendant filed her [92] Motion for

   Summary Judgment.    Plaintiff’s [97] Assented Motion to extend

   response deadlines was allowed on June 28, 2019.     Plaintiff’s

   [118] Motion to Continue the hearing was allowed on August 1,

   2019.

7. On August 27, 2019, after an hour-long hearing, this Court

   denied Defendant’s Motion for Summary Judgment, while

   reserving on the Defendant’s request for sanctions, which

   required taking evidence.   The evidentiary portion was

   ordered consolidated with the trial on the merits.

8. On December 2, 2019, this Court denied the [141] Defendant’s

   Motion to Abstain.
9. The first trial date in this matter was scheduled for March

   23, 2020, and later rescheduled sua sponte to commence on

   March 24, 2020.

10. On March 18, 2020, this Court allowed [199] Defendant’s

   Motion to Continue trial due to an attorney’s medical issue.

11. The trial was rescheduled to commence on September 16, 2020.

12. On August 12, 2020, this matter was ordered to mediation, and

   the trial was rescheduled to December 14, 2020.

13. On August 24, 2020, the trial was rescheduled to an earlier

   date of November 23, 2020, to accommodate Defendant’s school

   schedule.

14. On October 23, 2020, the undersigned Attorney Dmitry Lev

   filed an appearance on behalf of the Defendant.

15. On October 26, 2020, Attorneys Neville and Samito filed their

   [240] Motion to Withdraw as Attorneys for Defendant.

16. The trial remains scheduled to commence on November 23, 2020,

   with deadlines for witness information and exhibits to be

   delivered to the Court on November 9 and 16, 2020,

   respectively.

                            ARGUMENT

17. A continuance is imperative to permit the newly entering

   counsel to familiarize himself with the matter, which

   includes a docket with 240 entries, two motions for summary

   judgment that are 100+ and 200+ pages each, multiple
   deposition transcripts, several hour-long hearings, and all

   other related trial materials.

18. While predecessor counsel have made expedient efforts to mail

   the case file to the undersigned and to provide certain

   materials via email, the undersigned has not yet retrieved

   the mailing, and in any event will require significant time

   to meaningfully absorb the materials, follow up with

   witnesses, prepare the exhibit binders, and take other steps

   to prepare for trial, all of which cannot be accomplished in

   2-weeks’ time (minding the first deadline of November 9,

   2020), especially given the undersigned’s existing

   obligations on his other open matters.

19. As it appears from the docket, both sides have previously

   made requests for continuances or to extend time.

20. The Defendant previously filed a single Motion to continue

   the trial date (the March 24, 2020 date) due to predecessor

   counsel’s medical issue at the onset of the pandemic.

21. Another request to reschedule to accommodate Defendant’s

   school schedule was submitted within the [227] Joint

   Statement, and this request resulted in an earlier trial

   date.

22. The other delays or postponements are equally attributable to

   both sides fully litigating this matter: two motions for
    summary judgments, multiple complex discovery issues, and

    mediation.

23. Thus, it cannot be said that any of the delays or

    postponements were in any manner attributable to bad faith on

    behalf of the Defendant, or that the Defendant has made

    excessive requests.

24. In addition, there does not appear to be any prejudice to the

    Plaintiff, whose related matter in Suffolk Superior Court has

    been stayed: Phase 2 of the resumption of jury trials in

    Massachusetts Superior Courts will not occur until February

    of 2021 at the earliest1, and at that point first priority

    will be given to criminal matters for juries of twelve, of

    which there is a significant backlog.

25. The Defendant has not abused this court’s timeline with

    respect to this case, and has not requested excessive

    continuances or postponements.        The Defendant has expressed a

    willingness to mediate, to stipulate to various matters

    (including to entry of judgment of nondischargeability, with

    conditions), all to ultimately encourage meaningful

    settlement discussions.




1 Superior Court Standing Order 9–20: Fourth Updated Protocol Governing
Superior Court Operations During the Coronavirus (COVID–19) Pandemic
(https://www.mass.gov/doc/superior-court-standing-order-9-20-fourth-updated-
protocol-governing-superior-court-operations/download)
26. Accordingly, Defendant now requests a reasonable and

   necessary 120-day continuance in order for the undersigned

   newly retained counsel to meaningfully prepare for trial.

27. On October 23, 2020, the undersigned newly appearing counsel

   for the Defendant held a conference with both counsel for the

   Plaintiff to discuss this request pursuant to MLBR 9013-1(b)

   in order to “make a reasonable and good faith effort to

   determine whether or not the motion is unopposed.”

   Plaintiff’s counsel indicated that Plaintiff does not assent

   to this Motion.




     WHEREFORE, Defendant respectfully moves this Honorable

Court to continue the trial in this matter, the evidentiary

portion of [92] Defendant’s Motion for Summary Judgment (request

for sanctions), and related deadlines set out in [230]

Supplemental Order, for approximately 120 days to such date and

time as may be convenient for the parties and the Court.

Respectfully submitted,
Zanub Raza, Defendant,
By her Attorney,
/s/ Dmitry Lev
Dmitry Lev, Esq. BBO # 665236
Law Offices of D. Lev, PC
134 Main Street
Watertown, MA 02472
(617) 556-9990 office
(617) 830-0005 fax
dlev@levlaw.net
                                        Dated:   October 26, 2020
                          UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MASSACHUSETTS
                                 EASTERN DIVISION

                                   )
In re Zanub Raza,                  )                       Case No. 17-14818
     Debtor                        )                       Chapter 7
___________________________________)
                                   )
Roman Beylin,                      )
     Plaintiff,                    )
                                   )
     v.                            )                       A.P. No. 18-01040
                                   )
Zanub Raza,                        )
     Defendant                     )
___________________________________)

                               CERTIFICATE OF SERVICE

I, Dmitry Lev, hereby certify that on October 26, 2020, in accordance with the Bankruptcy Rules
and the Local Bankruptcy Rules of this Court, I electronically filed the foregoing documents in
this matter with the United States Bankruptcy Court for the District of Massachusetts using the
CM/ECF system. On information and belief, a Notice of Electronic Filing was transmitted to the
following CM/ECF participants electronically:

   •   For Plaintiff Roman Beylin: Jeffrey S. Baker, Patrick Michael Groulx
   •   For Defendant Zanub Raza: Edward J. Neville, III, Christian G. Samito

Pursuant to MEFR 9, “Transmission by the Court of the ‘Notice of Electronic Filing’ constitutes
service or notice of the filed document…”

Respectfully submitted,
/s/ Dmitry Lev__
Dmitry Lev, Esq.
BBO # 665236
Law Offices of D. Lev, PC
134 Main Street
Watertown, MA 02472
(617) 556-9990 office
(617) 830-0005 fax
dlev@levlaw.net

Dated: October 26, 2020
